"" -~. '-.;" ,u;,

          AO 2458 (Rev. 02/08/2019) Judgment in a Criminal· Petty Case (Modified)                                                                       Page I of!       I(7
                                              UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                V.                                     (For Offenses Committed On or After November 1, 1987)


                                   Elias Cuevas-Perez                                  Case Number: 3:19-mj-23347

                                                                                       Marth a McNa Hall
                                                                                                           II
                                                                                                           '
                                                                                                                      ~,,_~-
                                                                                                                      I!'""'
                                                                                                                               ~1 1 r-.. .· -~~J
                                                                                                                               !)
                                                                                                                               ij ~ """
                                                                                                                                  t,~.      ' %
                                                                                                                                       ,,.~ ii.-,'-''
                                                                                                                                                          ---··1
                                                                                       Defendant'sAttomeJ!.i                    - ~                                  ,


         REGISTRATION NO. 88338298                                                                         i:            AU~~~I
         THE DEFENDANT:
          IZl pleaded guilty to count(s) 1 of Complaint
                                                                                                           !
                                                                                               CLERK us D1cnH1c-1 cuuPT
                                                                                         · ~~UTHEPN Disrn,cT OF c,i,_:,;=;''"""
                                          -----'--------------ba.!----~----"""""-·.;;;,,.~~
       ·•     was found guilty to .count(s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), wh.ich involve the following offense(s):
        Title & Section                     Nature of Offense                                                            Count Number(s)
        8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                   1
          •         The defendant has been found not guilty on count(s)
                                                              --'------------------
          •         Count(s)
                               - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term o /

                                        •    TIME SERVED                            • ________ days
          IZl Assessment: $IO WAIVED                       IZl Fine: WAIVED
         IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
          •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Monday, August 19, 2019
                                                                                    Date of Imposition of Sentence



                                                                                    HlilJJ.&.OCK
                                                                                    UNITED STATES MAGISTRATE JUDGE


      Clerk's Office Copy                                                                                                            3:19-mj-23347
